ACCEPTED
                                                                                          01-14-00486-CR
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     1/14/2015 2:41:33 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                   CLERK

                               No. 01-14-00486-CR

                                        In the                          FILED IN
                                                                 1st COURT OF APPEALS
                                Court of Appeals                     HOUSTON, TEXAS
                                       for the                   1/14/2015 2:41:33 PM
                              First District of Texas            CHRISTOPHER A. PRINE
                                                                         Clerk
                                     At Houston

                              

                                    No. 1363068
                             In the 184th District Court
                              Of Harris County, Texas

                              

                 MARK AUGUSTIN CASTELLANO
                                     Appellant
                                        v.
                         THE STATE OF TEXAS
                                      Appellee

                              

            STATE’S MOTION FOR EXTENSION OF TIME
             IN WHICH TO FILE AN APPELLATE BRIEF
                              


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

      COMES NOW THE STATE OF TEXAS, in accordance with Rules

10.5(b)(1) and 38.6(d) of the Texas Rules of Appellate Procedure, and files this

motion for an extension of time in which to file the State’s Brief in this cause, and,

in support thereof, presents the following:
   1. On June 6, 2014, appellant was convicted by a jury of murder and sentenced
      to 27 years in the Institutional Division of the Texas Department of Criminal
      Justice.

   2. Appellant filed a timely written notice of appeal.

   3. The State’s Brief was due on January 14, 2015.

   4. An extension of time in which to file the State’s Brief is requested until
      February 13, 2015. No previous extensions have been granted.

   5. The following facts are relied upon to show good cause for the requested
      extension:

           i.   The undersigned attorney has been engaged in the preparation
                of the State’s Post-submission Brief in Cause No. 01-12-01124-
                CR, Casey Demon Carmon, Appellant v. The State of Texas,
                Appellee.

          ii.   The undersigned attorney was on Christmas vacation from
                December 22, 2015 through December 26, 2015.

         iii.   The undersigned attorney has been engaged in the preparation
                of the State’s Brief in Cause No. 14-14-00139-CR, Isaac Smith,
                Appellant v. The State of Texas, Appellee.

         WHEREFORE, the State prays that this Court will grant an additional

extension of time until February 13, 2015 in which to file the State’s Brief in this

cause.

                                                     Respectfully submitted,


                                                     /s/ Heather A. Hudson
                                                     HEATHER A. HUDSON
                                                     Assistant District Attorney
                                                     Harris County, Texas
                                                     1201 Franklin, Suite 600
                                                    Houston, Texas 77002
                                                    (713) 755-5826
                                                    State Bar No. 24058991
                                                    hudson_heather@dao.hctx.net
                                                    curry_alan@dao.hctx.net

                          CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been submitted

for service by e-filing to the following address:

             Jani Maselli Wood
             Assistant Public Defender
             1201 Franklin, 13th Floor
             Houston, Texas 77002
             Tel: (713) 368-0016
             Fax: (713) 368-9278
             Jani.Maselli@pdo.hctx.net


                                                    /s/ Heather A. Hudson
                                                    HEATHER A. HUDSON
                                                    Assistant District Attorney
                                                    Harris County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002
                                                    (713) 755-5826
                                                    State Bar No. 24058991
Date: January 14, 2015